TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00790-CV





Aramark Management Services Limited Partnership, Appellant

v.

The Brown Schools Management Corporation, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN402895, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        A joint motion to abate this appeal has been filed with the Court pending the outcome
of a final hearing in the district court.  The appeal is abated until May 20, 2005.  Appellant should
apprise the Court of the status of the appeal on or before that date.
 
 
                                                                                                                                                             
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Filed:   February 22, 2005